DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-19 were originally filed January 9, 2020.
	The amendment received March 29, 2021 amended claims 3, 5, 6, 8, 10, 11, 14, and 16 and cancelled claims 17-19.
	The amendment received September 21, 2022 amended claims 6 and 14.
	Claims 1-16 are currently pending.
	Claims 1-11 are currently under consideration.
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-11 and 16) in the reply filed on September 21, 2022 is acknowledged.  The traversal is on the grounds that a serious search burden does not exist and that the claims are linking claims.  This is not found persuasive because the present application is a 371 (National Stage) application wherein Lack of Unity is utilized to break unity of invention. Since applicants have failed to traverse the art of record utilized to break unity of invention, the restriction requirement is maintained. In addition, the claims are not linking claims (see MPEP § 809).
The requirement is still deemed proper and is therefore made FINAL.

Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 21, 2022.

Applicant’s election of anti-Ras monoclonal antibody, SEQ ID NO: 38, and PEG linker in the reply filed on September 21, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 21, 2022.
Please note: since the species of SEQ ID NO: 38 was not found in the prior art, the search has been extended to other molecular guidance system (MGS) peptides.
Priority
The present application is a 371 (National Stage) of PCT/US18/41403 filed July 10, 2018 which claims the benefit of 62/530,633 filed July 10, 2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 19, 2022 (2) are being considered by the examiner.
Sequence Interpretation
	The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
The present sequences require 100% identity (i.e. “comprises the sequence”).
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

	Specific deficiencies and the required response to this Office Action are as follows:
	(1) Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

	Claim 16.

	Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

	(2) Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.

	Figures 19A-19C.

	Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 2 is objected to because of the following informalities:  a period is missing from the end of the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levin et al. WO 2004/003170 published January 8, 2004.
For present claims 1-4 and 8-11, Levin et al. teach fusion proteins comprising (1) a polypeptide comprising a GTP-Ras binding motif, (2) a transcellular/internalizing polypeptide, and (3) a linker wherein the polypeptide comprising a GTP-Ras binding motif is an anti-Ras monoclonal antibody and the transcellular/internalizing polypeptide localizes to the cytoplasm, nucleus, etc. (please refer to the entire specification particularly pages 1, 2, 16-20, 23, 45-52; claims 1, 3, 5, 15, 17, 23, 24, 31-43).
Therefore, the teachings of Levin et al. anticipate the presently claimed composition.

Claims 1-4, 8, 9, and 11 and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabbits et al. U.S. Patent Application Publication 2005/0288492 published December 29, 2005.
For present claims 1-4, 8, 9, and 11, Rabbits et al. teach fusion polypeptides comprising anti-Ras monoclonal antibodies and translocation domains that reach the cytoplasm or nucleus (please refer to the entire specification particularly the abstract; paragraphs 1-5, 7-15, 50, 63, 69, 143, 144, 208-215).
Therefore, the teachings of Rabbits et al. anticipate the presently claimed composition.
Claims 1, 5, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fahnestock et al. U.S. Patent Application Publication 2010/0247589 published September 30, 2010.
For present claims 1, 5, and 8-11, Fahnestock et al. teach fusion polypeptides comprising a first binding element and a second binding element wherein the first binding element can be SEQ ID NOs: 103 or 105 (100% identity and the same length as present SEQ ID NO: 19), the second binding element can be an antibody, and utilization of linkers (please refer to the entire specification particularly paragraphs 13-16, 28, 32, 49, 54, 64, 84-87, 93, 94, 99, 113, 127; Tables B, 7, 8).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Therefore, the teachings of Fahnestock et al. anticipate the presently claimed composition.
Claims 1-3, 6, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirosevich et al. U.S. Patent Application Publication 2012/0283410 published November 8, 2012.
For present claims 1-3, 6, and 8-11, Mirosevich et al. teach fusion polypeptides comprising monoclonal antibodies and SEQ ID NO: 203 which has 100% identity and the same length as present SEQ ID NO: 34 and PEG as a linker (please refer to the entire specification particularly paragraphs 13, 14, 71; Table 15).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Therefore, the teachings of Mirosevich et al. anticipate the presently claimed composition.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rabbits et al. U.S. Patent Application Publication 2005/0288492 published December 29, 2005 and Levin et al. WO 2004/003170 published January 8, 2004.
For present claims 1-4, 8, 9, and 11, Rabbits et al. teach fusion polypeptides comprising anti-Ras monoclonal antibodies and translocation domains that reach the cytoplasm or nucleus (please refer to the entire specification particularly the abstract; paragraphs 1-5, 7-15, 50, 63, 69, 143, 144, 208-215). Rabbit et al. also teach linkers between the VH and VL of the antibody (please refer to the entire specification particularly paragraphs 3, 4, 90). 
While Rabbits et al. teach linkers, Rabbits et al. does not specifically teach linkers between the antibody and translocation domain.
 For present claims 1-4 and 8-11, Levin et al. teach fusion proteins comprising (1) a polypeptide comprising a GTP-Ras binding motif, (2) a transcellular/internalizing polypeptide, and (3) a linker wherein the polypeptide comprising a GTP-Ras binding motif is an anti-Ras monoclonal antibody and the transcellular/internalizing polypeptide localizes to the cytoplasm, nucleus, etc. (please refer to the entire specification particularly pages 1, 2, 16-20, 23, 45-52; claims 1, 3, 5, 15, 17, 23, 24, 31-43).
The claims would have been obvious because a particular known technique (i.e. utilizing linkers in fusion polypeptides) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rabbits et al. U.S. Patent Application Publication 2005/0288492 published December 29, 2005 and Fahnestock et al. U.S. Patent Application Publication 2010/0247589 published September 30, 2010.
For present claims 1-4, 8, 9, and 11, Rabbits et al. teach fusion polypeptides comprising anti-Ras monoclonal antibodies and translocation domains that reach the cytoplasm or nucleus (please refer to the entire specification particularly the abstract; paragraphs 1-5, 7-15, 50, 63, 69, 143, 144, 208-215). Rabbit et al. also teach linkers between the VH and VL of the antibody (please refer to the entire specification particularly paragraphs 3, 4, 90). 
Rabbits et al. does not specifically teach present SEQ ID NO: 19. While Rabbits et al. teach linkers, Rabbits et al. does not specifically teach linkers between the antibody and translocation domain.
For present claims 1, 5, and 8-11, Fahnestock et al. teach fusion polypeptides comprising a first binding element and a second binding element wherein the first binding element can be SEQ ID NOs: 103 or 105 (100% identity and the same length as present SEQ ID NO: 19), the second binding element can be an antibody, and utilization of linkers (please refer to the entire specification particularly paragraphs 13-16, 28, 32, 49, 54, 64, 84-87, 93, 94, 99, 113, 127; Tables B, 7, 8). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
The claims would have been obvious because a particular known technique (i.e. utilizing linkers in fusion polypeptides; making fusion polypeptides with antibodies and present SEQ ID NO: 19) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-4, 6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rabbits et al. U.S. Patent Application Publication 2005/0288492 published December 29, 2005; Mirosevich et al. U.S. Patent Application Publication 2012/0283410 published November 8, 2012; and Levin et al. WO 2004/003170 published January 8, 2004.
For present claims 1-4, 8, 9, and 11, Rabbits et al. teach fusion polypeptides comprising anti-Ras monoclonal antibodies and translocation domains that reach the cytoplasm or nucleus (please refer to the entire specification particularly the abstract; paragraphs 1-5, 7-15, 50, 63, 69, 143, 144, 208-215). Rabbit et al. also teach linkers between the VH and VL of the antibody (please refer to the entire specification particularly paragraphs 3, 4, 90). 
Rabbits et al. does not specifically teach present SEQ ID NO: 34.
For present claims 1-3, 6, and 8-11, Mirosevich et al. teach fusion polypeptides comprising monoclonal antibodies and SEQ ID NO: 203 which has 100% identity and the same length as present SEQ ID NO: 34 and PEG as a linker (please refer to the entire specification particularly paragraphs 13, 14, 71; Table 15). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
While Rabbits et al. teach linkers, Rabbits et al. does not specifically teach linkers between the antibody and translocation domain.
 For present claims 1-4 and 8-11, Levin et al. teach fusion proteins comprising (1) a polypeptide comprising a GTP-Ras binding motif, (2) a transcellular/internalizing polypeptide, and (3) a linker wherein the polypeptide comprising a GTP-Ras binding motif is an anti-Ras monoclonal antibody and the transcellular/internalizing polypeptide localizes to the cytoplasm, nucleus, etc. (please refer to the entire specification particularly pages 1, 2, 16-20, 23, 45-52; claims 1, 3, 5, 15, 17, 23, 24, 31-43).
The claims would have been obvious because a particular known technique (i.e. utilizing linkers in fusion polypeptides; making fusion polypeptides with antibodies and present SEQ ID NO: 34) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10, 25, 27, 29-33, 39, 40, 43, and 44 of copending Application No. 16/629,803 in view of Mirosevich et al. U.S. Patent Application Publication 2012/0283410 published November 8, 2012 and Rabbits et al. U.S. Patent Application Publication 2005/0288492 published December 29, 2005. 
Copending Application No. 16/629,803 claims MGS peptides including SEQ ID NO: 38 (100% identity with present SEQ ID NO: 38) conjugated via linkers to a cytotoxic agent.
Copending Application No. 16/629,803 does not specifically claim conjugation to antibodies or monoclonal anti-Ras antibodies.
Mirosevich et al. teach that targeting groups/permeation enhancers can be linked via PEG to proteins, viruses, DNA plasmids, oligonucleotides, siRNA, miRNA, antisense therapeutics, aptamers, drugs, dyes, or monoclonal or polyclonal antibodies for cell specific delivery.
Rabbits et al. teach fusion polypeptides comprising anti-Ras monoclonal antibodies and translocation domains that reach the cytoplasm or nucleus (please refer to the entire specification particularly the abstract; paragraphs 1-5, 7-15, 50, 63, 69, 143, 144, 208-215). Rabbit et al. also teach linkers between the VH and VL of the antibody (please refer to the entire specification particularly paragraphs 3, 4, 90). 
The claims would have been obvious because a particular known technique (i.e. conjugation of targeting groups/permeation enhancers to monoclonal anti-Ras antibodies) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
This is a provisional nonstatutory double patenting rejection.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/766,109 in view of Mirosevich et al. U.S. Patent Application Publication 2012/0283410 published November 8, 2012 and Rabbits et al. U.S. Patent Application Publication 2005/0288492 published December 29, 2005. 
Copending Application No. 17/766,109 claims compositions comprising a nucleic acid sequence, linker, and MGS peptide including SEQ ID NO: 30 (100% identity to present SEQ ID NO: 38).
Copending Application No. 17/766,109 does not specifically claim conjugation to antibodies or monoclonal anti-Ras antibodies.
Mirosevich et al. teach that targeting groups/permeation enhancers can be linked via PEG to proteins, viruses, DNA plasmids, oligonucleotides, siRNA, miRNA, antisense therapeutics, aptamers, drugs, dyes, or monoclonal or polyclonal antibodies for cell specific delivery.
Rabbits et al. teach fusion polypeptides comprising anti-Ras monoclonal antibodies and translocation domains that reach the cytoplasm or nucleus (please refer to the entire specification particularly the abstract; paragraphs 1-5, 7-15, 50, 63, 69, 143, 144, 208-215). Rabbit et al. also teach linkers between the VH and VL of the antibody (please refer to the entire specification particularly paragraphs 3, 4, 90). 
The claims would have been obvious because a particular known technique (i.e. conjugation of targeting groups/permeation enhancers to monoclonal anti-Ras antibodies) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
This is a provisional nonstatutory double patenting rejection.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658